DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 16-19,  in the reply filed on 8/19/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bao et al (Aug. 17th, 2020).
Bao teaches hydrothermal synthesis of Bi@Bi4TiO12 nanosheets with enhanced visible-light photocatalytic activity. 
Bao, experimental, teaches in the first step, potassium titanate (K2Ti6O13) nanofibers as titanium source were prepared by a hydrothermal treatment with a high KOH concentration of ca. 10 mol L−1 at 200 °C for 16 h. Then, the as-prepared K2Ti6O13 nanofibers were dispersed in distilled water under vigorous magnetic stirring. After 5 min, the C6H10BiNO8 and KOH pellets were successively added into the suspension. Then, under continuous magnetic stirring for 10 min the mixed suspension was adjusted to 40 mL with distilled water and transferred into a 50 mL homemade stainless steel Teflon-line autoclave for the hydrothermal reaction at 220 °C for 30 h. In the final feedstock suspension, the Bi3+ concentration was set to 0.2 mol L−1 while the KOH concentration was 1.5 mol L−1, and the Bi/Ti molar ratio was set as 4 : 3, respectively. After cooling to room temperature, the products were removed from the autoclave and washed with distilled water and ethanol for several times and then dried at 60 °C for 24 h in air. In order to investigate the formation mechanism of Bi@Bi4Ti3O12 nanosheets, the hydrothermal treatment time was adjusted in the range of 5–25 h under invariant hydrothermal conditions.
Potassium titanate as taught by Bao reads on a transition metal precursor as claimed in claim 1. 
C6H10BiNO8 as taught Bao reads on a bismuth source compound as claimed in claim 1. 
KOH as taught by Bao reads on an inorganic alkali compound as claimed in claim 1. 
Distilled water as taught by Bao reads on a reducing agent as claimed in claim 1. 
Bi@Bi4Ti3O12 as taught by Bao reads on a bismuth based catalyst as claimed in claim 1. 

Regarding claim 2, Bao teaches KOH. 

Regarding claim 10, Bao teaches 1.5 mol/L of KOH. 

Regarding claims 11-12, Bao teaches the mixed suspension was adjusted to 40 mL with distilled water and transferred into a 50 mL homemade stainless steel Teflonline autoclave for the hydrothermal reaction at 220 °C for 30 h.

Regarding claim 13, Bao teaches Bi@Bi4Ti3O12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Male et al (8062991). 
Male teaches a method for the reduction of NOx. 
Male, col. 2, teaches a method for reducing NOx, comprising the steps of providing a gas mixture comprising NOx, an organic reductant and a compound comprising sulfur, and contacting the gas mixture with a catalyst, wherein the catalyst comprises a metal oxide catalyst support, a catalytic metal oxide comprising gallium oxide or silver oxide; and at least one promoting metal which may be bismuth.
Male, col. 6, teaches if the oxygen present in the gas mixture is not sufficient for the NOx reduction reaction, additional oxygen gas may also be introduced into the effluent gas stream in the form of oxygen or air.
Male, col. 6, teaches an N2 product. 
Male, col. 7, teaches the reduction reaction may take place over a range of temperatures.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for the temperature to take place at room temperature to reduce the need for heating elements. 

Allowable Subject Matter
Claims 3-9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although Bao teaches a method to make Bi@Bi4Ti3O12, Bao does not teach the specific bismuth source, the transition metal precursor, reducing agent, and the molar and mass ratios as claimed in claims 3-9. 
Although Male teaches a method to convert No to a nitrogen redox produce, Male does not teach the air has an NO concentration below ppm and the portion is at least 50% as claimed in claim 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20030054193 teaches by delaying the mixing of fuel and air, low NOx burners can reduce combustion temperatures, minimize initial turbulence, and retard the formation of NOx in the curing oven to levels of less than 5 parts per million NOx.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        9/6/22